Citation Nr: 1618961	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-00 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Meniere's disease, with associated dizziness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1981 to February 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board notes that in the August 2011 rating decision, the RO denied service connection for vertigo.  The Veteran directly appealed his claim of service connection for vertigo in his substantive appeal submitted in December 2012.  In addition, the Veteran has been granted service connection for tinnitus pursuant to a February 2005 rating decision by the RO in Waco, Texas.  Finally, during an October 2012 VA examination, the examiner acknowledged that the Veteran had been diagnosed with Meniere's disease by VA in 2010 and confirmed that diagnosis.  As a function of the Board's de novo review authority, the Board has characterized the Veteran's claim for service connection for vertigo as one for Meniere's disease, associated with dizziness.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (VA has an obligation to consider whether possible disorders are service connected if those disorders are indicated by the evidence in the record even if a veteran's claim does not specifically identify those disorders and instead identifies a distinct but related mental disorder.).

In February 2016, the Veteran testified at a hearing at the Houston RO before the undersigned Veterans Law Judge (VLJ).  The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  


FINDINGS OF FACT

1.  The Veteran experienced dizziness in service. 

2.  The Veteran reported symptoms of tinnitus while in service and is accordingly service-connected for tinnitus. 

3.  The Veteran's in-service tinnitus and dizziness represent symptoms of Meniere's disease that went undiagnosed while he was still in service. 
CONCLUSION OF LAW

The criteria for entitlement to service connection for Meniere's disease, associated with dizziness, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b)(West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the decision regarding the Veteran's claim of entitlement to service connection for Meniere's disease is entirely favorable to the Veteran, no further action is required to comply with the VCAA. 

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision.).  Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claims. 

The Veteran contends that he experienced dizziness while in service and that this dizziness was a manifestation of vertigo that went undiagnosed until after service because he neglected to report the dizziness symptoms while he was in service.  He asserts that the dizziness he experienced in service continued after service and increased in severity to the point that he had to report it to his treating physician.  He also asserts that the dizziness is associated with his tinnitus and migraine headache conditions, both of which are service-connected. 

It is undisputed that the Veteran has a current diagnosis of Meniere's disease, as reflected in an October 2012 VA examination.  In that examination, the examiner noted that the Veteran was first diagnosed with Meniere's disease in 2010.  A review of the claims file reveals no documentation of a diagnosis of Meniere's disease in any private or VA medical records; however, an October 2010 VA outpatient record does indicate that the Veteran was found to have Eustachian tube dysfunction.  In any event, the October 2012 examiner, after a review of the claims file and an in-person examination, diagnosed the Veteran with Meniere's disease on the basis that the Veteran had symptoms of hearing loss, dizziness (identified as vertigo), tinnitus, and aural fullness. 

The Veteran's service treatment records (STRs) document no complaints, diagnoses or treatment of dizziness directly.  Further, there is also no diagnosis of or treatment for Meniere's disease in service, but in light of the fact that the Veteran did not seek treatment for any other symptoms related to Meniere's disease other than tinnitus, this was appropriate at the time.  

Having established thusly that the STRs do not reflect a diagnosis of Meniere's disease, the Board still finds that direct service connection is warranted.  The Veteran testified during the February 2016 Board hearing that he began experiencing dizziness symptoms after he returned from his service in Southeast Asia in 1992.  Hearing Transcript, 11.  According to the Veteran, when he returned from Southeast Asia, he reported that he was having episodes of dizziness, which military doctors attributed to fatigue.  Id.  Thereafter, the Veteran asserted that he ignored the symptoms and did not report them.  Hearing Transcript, 8. 

The Veteran assertions regarding the inception of his dizziness symptoms are competent and credible evidence that is highly probative of the determination of whether he manifested his current Meniere's disease while he was still in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).    

Although prior VA examiners discounted the relationship between Meniere's disease and the Veteran's service-connected tinnitus, no examiner has yet considered whether the Veteran's tinnitus is a symptom of Meniere's disease together with the dizziness rather than a distinct disability.  For example, in an April 2013 VA examination, the examiner was asked to opine as to whether the Veteran's Meniere's disease was caused or aggravated by the tinnitus.  Before providing an opinion, the examiner discussed medical literature which established that both tinnitus and dizziness are symptoms of Meniere's disease.  However, even though the examiner clearly understood the connection between tinnitus and dizziness together as symptoms of an underlying condition, she did not discuss the possibility that the tinnitus was a symptom of Meniere's disease that went undiagnosed in service.  Instead, the examiner opined that the Meniere's disease was neither caused by nor was it aggravated beyond its normal progression by tinnitus, and supported this opinion by reference to the aforementioned medical literature that found that tinnitus was a symptom of Meniere's disease rather than a cause or contributing factor of it. 

After considering the record in its entirety, the Board finds that the evidence is at least in equipoise as to whether the Veteran had Meniere's disease in service that went undiagnosed and that therefore the Veteran's current dizziness and tinnitus symptoms are simply symptoms of the condition that has persisted since its inception in service.  The Board has conceded that the Veteran experienced dizziness symptoms in service on the basis of his testimony during the hearing.  With that established, it is apparent that the same symptoms that underlie the current diagnosis of Meniere's disease (tinnitus and dizziness) were present while the Veteran was in service.  Thus, it follows that if tinnitus and dizziness are symptoms of Meniere's, and existed during service, the Meniere's had to have existed then too.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a relationship between Meniere's disease and service.  Therefore direct service connection for Meniere's disease with associated dizziness is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for Meniere's disease, with associated dizziness, is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


